DETAILED ACTION
This Office Action is responsive to the amendment filed on 7/25/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1, 5, 7-11, 13, 17, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boswell et al, US8083064.
The rejection stands per the rationale outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Office Action with respect to now canceled claims 2-4 and 6, Example 1, layer A of Boswell discloses a composition comprising 48% by weight of a bio high density polyethylene (HDPE) and 50% by weight recycled polyethylene and regrind polyethylene. Said bio HDPE is characterized by a melt flow index (MFI) of 0.34 g/10 min and a density of 0.956 g/cm3, corresponding to the claimed first component. Said combination of recycled polyethylene and regrind polyethylene correspond to the claimed second component.

Claims 1, 5, 7-11, 13, and 22-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramesh et al, WO2018/174988.
The rejection stands per the rationale outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendment to claim 1: As discussed in the previous Office Action with respect to now canceled claims 2-4 and 6, Example 5 of Ramesh discloses a composition comprising 25% by weight of a renewable low density polyethylene (LDPE) and 74.5% by weight of a recycled petroleum-based LDPE, corresponding to the claimed second component. Said renewable LDPE is biobased polymer characterized by a MFI of 2.0 g/10 min and a density of 0.923 g/cm3, corresponding to the claimed first component. 

Claim Rejections - 35 USC § 103
Claims 27-30, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al, US8083064.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Boswell et al, US8083064, in view of Al-Salem et al, published in Waste Management vol. 29 (2009).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 27, 29, 30, 32, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al, WO2018/174988.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Claims 28, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh et al, WO2018/174988, in view of Al-Salem et al, published in Waste Management vol. 29 (2009).
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. 102(a)(1) over Boswell et al, US8083064: Applicant argues that the prior art does not teach the claimed invention as it would not necessarily have the claimed emission factor. As discussed in the previous Office Action, applicant’s specification teaches that the factors taken into consideration in calculating the emission factor for a polymer component include the following (see specification Tables 1, 2):
Land use change credits for sugarcane production
Electricity cogeneration credits for ethanol production
Wastewater treatment
Transport of materials to and from facilities.
One of ordinary skill in the art will recognize that these are factors that are involved in the processes of making the individual polymer components that would not be expected to have any effect on the final polymer and/or polymer composition. There is no evidence in the record, for instance, that a polymer’s structure and/or properties are influenced by the land change credit assessed for the land used to grow the sugarcane as a renewable resource, or by the amount of carbon dioxide generated when transporting materials to and from the production facility. Furthermore, note that applicant’s arguments specifically acknowledge that the claimed emission factor is a product-by-process limitation based on factors involved in the process by which the polymer is produced (see remarks page 14: 2nd paragraph). See also remarks page 17, lines 15-18 which state the following.

    PNG
    media_image1.png
    141
    670
    media_image1.png
    Greyscale

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process"; see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). The Patent Office  bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion; In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983 (MPEP § 2113). 
As discussed above and in the previous Office Action, the example of Boswell discloses the production of a composition comprising a bio HDPE and recycled polyethylene wherein 1) the amounts of each type of polymer falls within the ranges recited in the instant claims and 2) the bio HDPE is characterized by the same properties of MFI and density as the biobased polymer of the instant claims. The prior art composition therefore appears to be identical to the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating that the process used to make the claimed invention results in a nonobvious difference between the prior art composition and the claimed composition. As applicant has not provided such evidence, applicant’s argument that the prior art composition is not made by a process defined by the recited emission factor is not persuasive, it is directed towards the process of making the composition rather than the composition itself as required.
Applicant argues that Boswell teaches broad ranges in which the amount of bio HDPE and recycled polyethylene may fall; this argument is not persuasive because the rejection under 35 U.S.C. 102 is based on the composition of  a single example, not the broad ranges disclosed within the reference. Applicant’s argument therefore does not address the rejection of record as discussed in the previous Action.
Applicant argues that the claimed invention yields unexpected results. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based; see In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973) (MPEP § 2131.04). Applicant’s argument that the claimed invention yields unexpected results therefore is not persuasive.
Regarding the rejections under 35 U.S.C. 103 as being unpatentable over Boswell et al, US8083064. Applicant argues that the prior art does not render obvious the claimed emission factor. As discussed in the previous Office Action, Boswell teaches that it was known in the art that the use of polyethylene derived from a renewable resource such as sugar cane results in a net decrease of up to about 5 tons of environmental carbon dioxide compared to the production of virgin petroleum-based polymer (Column 6, line 55 to Column 7, line 3; Column 10, lines 4-24). Given that the prior art is directed towards the production of sustainable, more environmentally friendly polymer compositions and that it teaches that the use of biobased polymers result in significant reductions of greenhouse gases, it would have been obvious to one of ordinary skill in the art to vary the amounts of biobased polymer and recycled polymer through routine experimentation, in order to reduce the carbon dioxide footprint of the prior art composition.
Furthermore, "[E]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (MPEP § 716.02(c)). The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious; see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. App.  Inter. 1985). As noted above, Boswell teaches that the use of biobased polyethylene results in a net decrease of up to about 5 tons of environmental carbon dioxide compared to the production of virgin petroleum-based polymer. An ordinary artisan would therefore reasonably expect that varying the amount of biobased polyethylene in the prior art composition would change the overall carbon emission footprint of the blend, with said carbon emission footprint decreasing as the amount of biobased polymer increases. Applicant therefore has not established that the claimed invention yields an unexpected result with regards to its carbon emission footprint. 
Applicant argues that the claimed invention yields unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP § 716.02(d)). 
The examiner first notes that it is unclear whether the examples provided in the specification fall within the scope of the invention as defined in the pending claims. The independent claim requires that the biobased polymer is characterized by a MFI of 0.05 to 400 g/10 min and a density of 0.800 to 0.970 g/cm3. Applicant’s specification does not disclose the MFI and density of the biobased polymers used in the examples; it is therefore unclear whether the compositions 1) fall within the scope of the instant claims and 2) are commensurate with the ranges used to define the claimed invention. Furthermore, the claimed invention reads on the use of any biobased polymer having the recited MFI and density and any recycled polymer. In contrast, the provided examples disclose compositions comprising biobased polymer that is chosen from a polyethylene, a polypropylene, and an ethylene/vinyl acetate copolymer and a recycled polymer that is either polyethylene or polypropylene. The limited species of polymers disclosed in the specification do not demonstrate that the allegedly unexpected results are obtained commensurate with the broad range of polymers that fall within the scope of the generic terms “ biobased polymer” and “recycled polymer”.
Applicant can rebut a prima facie case of obviousness by showing that there are new or unexpected results relative to the prior art; see Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The examiner notes that none of the examples disclosed in the specification are marked as being comparative. It is therefore unclear whether applicant has provided evidence comparing the claimed invention to the closest prior art as required. Applicant’s argument that the claimed invention yields unexpected results therefore is not persuasive.

Regarding the rejection under 35 U.S.C. 102(a)(1) over Ramesh et al, WO2018/174988. Applicant argues that the prior art does not teach the claimed invention as it would not necessarily have the claimed emission factor. As discussed above, applicant’s own arguments acknowledge that the recited emission factor is a product-by-process limitation. The determination of patentability therefore is based on the product itself, not the method by which it was made (MPEP § 2113).
As discussed above and in the previous Office Action, example 5 of Ramesh discloses a composition comprising a biobased polyethylene and a recycled polyethylene combined in the same ratio as recited in the claims, wherein the biobased polyethylene is characterized by properties of MFI and density that are within the ranges used to define the biobased component of the claimed invention. The prior art composition appears to be identical to the claimed invention. The burden is therefore shifted to applicant to provide evidence that the process limitations used to prepare the claimed invention result in a nonobvious difference between the composition of the instant claims and the prior art composition. In response to applicant’s remarks, the examiner notes that; no evidence has been provided to demonstrate a difference between the composition of the instant claims and the prior art composition. Applicants argument therefore is not persuasive, as it is directed solely towards the process used to make the claimed invention and does not demonstrate that said process results in an unobvious difference between the claimed composition and the prior art composition.
Applicant argues that Ramesh teaches broad ranges in which the amount of biobased polymer and recycled polyethylene may fall; this argument is not persuasive because the rejection under 35 U.S.C. 102 is based on the composition of  a single example, not the broad ranges disclosed within the reference. Applicant’s argument therefore does not address the rejection of record as discussed in the previous Action.
Applicant’s argument that the claimed invention yields unexpected results is not persuasive as unexpected results are not germane to a rejection under 335 U.S.C. 102; see In re Wiggins cited earlier in this Action.
Regarding the rejections under 35 U.S.C. 103 as being unpatentable over Ramesh et al, WO2018/174988. Applicant argues that the prior art does not render obvious the claimed emission factor. As discussed in the previous Action, Ramesh teaches that it was known in the art that the use of polyethylene derived from a renewable resource such as sugar cane results in a net decrease in environmental carbon dioxide compared to the production of virgin petroleum-based polymer (¶0003). Given that the prior art is directed towards the production of sustainable, more environmentally friendly polymer compositions and that it teaches that the use of biobased polymers result in significant reductions of greenhouse gases, it would have been obvious to one of ordinary skill in the art to vary the amounts of biobased polymer and recycled polymer through routine experimentation, in order to reduce the carbon dioxide footprint of the prior art composition.  Furthermore, given Ramesh’s disclosure that the use of biobased polyethylene results in a net decrease in environmental carbon dioxide, an ordinary artisan would reasonably expect that varying the amount of biobased polyethylene in the prior art composition would change the overall carbon emission footprint of the blend, with said carbon emission footprint decreasing as the amount of biobased polymer increases. 
Applicant’s argument that the claimed invention yields unexpected results is not persuasive per the same rationale as outlined earlier in this Action with respect to Boswell.
The rejection of claims 25 and 26 over McCarthy et al, US2016/0222198, has been withdrawn in view of the amendment to claim 25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765